Citation Nr: 1505089	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  03-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for limitation of extension, left knee strain, prior to December 27, 2013.

2.  Entitlement to an evaluation in excess of 20 percent for limitation of extension, left knee strain, since December 27, 2013.

3.  Entitlement to an initial evaluation in excess of 10 percent for limitation of extension, right knee patellar tendonitis with cartilage loss.

(The issues of entitlement to an effective date earlier than March 4, 2002, for the award of a 10 percent disability evaluation for recurrent tendonitis with cartilage loss of the left knee and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities are addressed in a separate decision being issued concurrently.)


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty January 1971 to September 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The July 2002 rating decision granted service connection at a 10 percent initial evaluation for right knee patellar tendinitis, effective March 4, 2002.  It also granted an increased evaluation of 10 percent for recurrent tendonitis, left knee, effective March 4, 2002.  The Veteran subsequently appeal the evaluations assigned to each of these conditions.

In January 2004, the RO issued a rating decision granting service connection at 10 percent initial evaluation for laxity of the right knee, effective from December 24, 2003.  In March 2004, the RO issued a rating decision which granted an earlier effective date of December 24, 2002, for this award.

In March 2005, the Veteran testified at a hearing before the Board as to the issues of entitlement to increased ratings for the Veteran's service-connected left and right knee disorders.  
In a February 2008 decision, the Board denied entitlement to an evaluation in excess of 10 percent for recurrent tendonitis, with cartilage loss of the left knee; denied an initial evaluation in excess of 10 percent for right knee patellar tendonitis, with cartilage loss; and denied an initial evaluation in excess of 10 percent for laxity of the right knee.  The Veteran appealed only that portion of the Board's decision addressing the issues of entitlement to increased evaluation for recurrent tendonitis with cartilage loss of the left knee and right knee patellar tendonitis with cartilage loss to the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 Order, the Court remanded these two issues for additional development consistent with a Joint Motion for Partial Remand.

In an April 2010 Decision, the Board remanded the issues of entitlement to an evaluation in excess of 10 percent for recurrent tendonitis, with cartilage loss of the left knee; denied an initial evaluation in excess of 10 percent for right knee patellar tendonitis, with cartilage loss for additional evidentiary development.

In April 2012, the Veteran testified at a hearing before the Board presided on by another Veterans Law Judge.  At the hearing, the Veteran provided testimony concerning the symptomatology of his right and left knee disorders.

All Veterans Law Judges who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2014).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held.  The Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the 

opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2012).  Pursuant to the Veteran's request, the Board remanded this matter in May 2013 directing the RO to schedule the Veteran for an additional hearing before the Board, presided by an additional Veterans Law Judge.  Id. at 386.

In March 2014, the RO issued a supplemental statement of the case which granted an increased evaluation of 20 percent for the Veteran's left knee disorder, which it recharacterized as limitation of extension, left knee strain, effective December 27, 2013.  


REMAND

Pursuant to the Board's May 2013 remand, the RO was to schedule the Veteran for a hearing before the Board at his local RO.  Arneson, 24 Vet. App. at 386.  The RO failed to schedule this hearing and the Veteran's request for a hearing has not been withdrawn.  Stegall v. West, 11 Vet. App. 268 (1998).  The RO is advised that the Board is obligated by law to ensure that the RO complies with its directives.  The Court has stated that compliance by the RO is neither optional nor discretionary.  

Accordingly, the case is remanded for the following action:  

The Veteran must be scheduled for a hearing before the Board before a third Veterans Law Judge at his local RO.  The Veteran and his attorney must be provided appropriate advance written notice of the date, time, and location of his requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the 

appeal must be returned to the Board in accordance with appellate procedures.
 
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

